DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-17 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 18-19 are rejected based on their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150320583 A1 (Harvie) in view of US 3905361 A (Hewson et al.)
Regarding claim 1, Harvie teaches an external catheter system (Fig. 1), comprising: an elongated sheath (1) having an open upper end (Harvie Annotated Fig. 1) and an open lower end (Harvie Annotated Fig. 1); an inflatable ring (10) affixed about the open upper end (Fig. 1); an inflation tube (Harvie Annotated Fig. 1) in fluid communication with an interior volume of the inflatable ring [0094].

    PNG
    media_image1.png
    470
    598
    media_image1.png
    Greyscale

Harvie Annotated Fig. 1
Harvie teaches a compressed air source (28) to inflate the inflation tube via valve (27) but fails to teach a syringe valve affixed to a distal end of the inflation tube, wherein the syringe valve is configured to operably connect to a syringe; whereupon depression of a plunger of the syringe, air is dispensed into the inflatable ring.
Hewson teaches a device which seeks to solve the same problem of retaining a device in place with a balloon (5) which inflates for retention (Abstract). Hewson further teaches a syringe valve (11) affixed to a distal end of the inflation tube (10), wherein the syringe valve is configured to operably connect to a syringe (12) (Col. 2: ln 6-7); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ring inflation of Harvie with the syringe system of Hewson as a simple substitution of one known element for another to obtain a predictable result MPEP 2143 IB.

Regarding claim 2, Harvie in view of Hewson teaches the external catheter system of claim 1.
Harvie fails to teach a pilot balloon disposed adjacent to and in fluid communication with the syringe valve.
Hewson further teaches a pilot balloon (9) disposed adjacent to and in fluid communication with the syringe valve (11) (Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inflation mechanism of Harvie in view of Hewson with the pilot balloon of Hewson to provide visual indication of balloon pressure to the user (Hewson Col. 2: ln 13-15).

Regarding claim 3, Harvie in view of Hewson teaches the external catheter system of claim 1.
Harvie further teaches a diameter of the elongated sheath decreases towards the open lower end (Harvie Annotated Fig. 1) defining a drainage tube (13).


Harvie further teaches a urine collection bag (6) removably securable to the open lower end, via the connection of (12) and (13) [0094].

Regarding claim 6, Harvie in view of Hewson teaches the external catheter system of claim 1.
Harvie further teaches the inflation tube (Harvie Annotated Fig. 1) is affixed to a lower side of the inflatable ring (10) (Harvie Annotated Fig. 1).

Regarding claim 9, Harvie in view of Hewson teaches the external catheter system of claim 1.
Harvie further teaches the inflatable ring (10) is affixed about an exterior of the open upper end (Harvie Annotated Fig. 1) of the elongated sheath (Fig. 1).

Regarding claim 10, Harvie teaches an external catheter system (Fig. 1), comprising: an elongated sheath (1) having an open upper end (Harvie Annotated Fig. 1) and an open lower end (Harvie Annotated Fig. 1); an inflatable ring (10) affixed about the open upper end (Fig. 1); an inflation tube (Harvie Annotated Fig. 1) in fluid communication with an interior volume of the inflatable ring [0094].
Harvie teaches a compressed air source (28) to inflate the inflation tube via valve (27) but fails to teach a syringe valve affixed to a distal end of the inflation tube, wherein 
Hewson teaches a device which seeks to solve the same problem of retaining a device in place with a balloon (5) which inflates for retention (Abstract). Hewson further teaches a syringe valve (11) affixed to a distal end of the inflation tube (10), wherein the syringe valve is configured to operably connect to a syringe (12) (Col. 2: ln 6-7); whereupon depression of a plunger (16) of the syringe, air is dispensed into the inflatable ring (Col. 1: ln 66 – Col. 2: ln 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ring inflation of Harvie with the syringe system of Hewson as a simple substitution of one known element for another to obtain a predictable result MPEP 2143 IB.

Regarding claim 11, Harvie in view of Hewson teaches the external catheter system of claim 10.
Harvie fails to teach a pilot balloon disposed adjacent to and in fluid communication with the syringe valve.
Hewson further teaches a pilot balloon (9) disposed adjacent to and in fluid communication with the syringe valve (11) (Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inflation mechanism of Harvie in view of Hewson with the pilot balloon of Hewson to provide visual indication of balloon pressure to the user (Hewson Col. 2: ln 13-15).

Regarding claim 12, Harvie in view of Hewson teaches the external catheter system of claim 10.
Harvie further teaches a diameter of the elongated sheath decreases towards the open lower end (Harvie Annotated Fig. 1) defining a drainage tube (13).

Regarding claim 13, Harvie in view of Hewson teaches the external catheter system of claim 10.
Harvie further teaches a urine collection bag (6) removably securable to the open lower end, via the connection of (12) and (13) [0094].

Regarding claim 15, Harvie in view of Hewson teaches the external catheter system of claim 10.
Harvie further teaches the inflation tube (Harvie Annotated Fig. 1) is affixed to a lower side of the inflatable ring (10) (Harvie Annotated Fig. 1).

Claim 5, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harvie in view of Hewson and further in view of US 20110178484 A1 (Zivley).
Regarding claim 5, Harvie in view of Hewson teaches the external catheter system of claim 1.

Zivley teaches an external catheter system (Fig. 2) wherein the inflatable ring (72) comprises a rigid outer portion (62) [0027] and an inflatable interior portion [0021], wherein the inflatable interior portion is in fluid communication with the inflation tube, via (66). 

    PNG
    media_image2.png
    599
    730
    media_image2.png
    Greyscale

Zivley Annotated Fig. 1



Regarding claim 14, Harvie in view of Hewson teaches the external catheter system of claim 10.
Harvie fails to teach the inflatable ring comprises a rigid outer portion and an inflatable interior portion, wherein the inflatable interior portion is in fluid communication with the inflation tube.
Zivley teaches an external catheter system (Fig. 2) wherein the inflatable ring (72) comprises a rigid outer portion (62) [0027] and an inflatable interior portion [0021], wherein the inflatable interior portion is in fluid communication with the inflation tube, via (66). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inflation ring of Harvie with the inflation ring of Zivley to allow for replacement [0028].

Regarding claims 18 and 19, Harvie in view of Hewson teaches the external catheter system of claim 10.
Hewson fails to teach a slot is defined about an upper side of the inflatable ring, the slot configured to frictionally engage the open upper end of the elongated sheath or that the elongated sheath removably secures to the inflatable ring via inserting the open 
Zivley teaches an external catheter system (Fig. 1) wherein a slot (22, shown in Zivley Annotated Fig. 1) is defined about an upper side of the inflatable ring (Zivley Annotated Fig. 1), the slot configured to frictionally engage [0018] the open upper end of the elongated sheath (12).
Zivley further teaches the elongated sheath (12) removably secures to the inflatable ring (32) via inserting the open upper end through a central aperture of the inflatable ring and folding the open upper end to engage the slot.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Harvie in view of Hewson with the construction of Zivley to allow for a modular, snap-fit construction [0010, 0019].

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harvie in view of Hewson and further in view of US 9125752 B2 (Zeller).
Regarding claim 7, Harvie in view of Hewson teaches the external catheter system of claim 1.
Harvie fails to teach wherein the syringe valve comprises a two-way check valve.
Zeller teaches a urine collection apparatus which seeks to solve the same problem of urine storage which comprises a two-way check valve (Col. 4: ln 54-56), said check valve being used to equilibrate pressure (Abstract).


Regarding claim 16, Harvie in view of Hewson teaches the external catheter system of claim 10.
Harvie fails to teach wherein the syringe valve comprises a two-way check valve.
Zeller teaches a urine collection apparatus which seeks to solve the same problem of urine storage which comprises a two-way check valve (Col. 4: ln 54-56), said check valve being used to equilibrate pressure (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Harvie in view of Hewson to equilibrate pressure (Zeller Abstract) which would allow for a greater degree of control in regulating pressure to prevent injury [Harvie 0034].

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harvie in view of Hewson and further in view of US 20090216206 A1 (Nishtala et al.).
Regarding claim 8, Harvie in view of Hewson teaches the external catheter system of claim 1.

Nishtala teaches a device with an inflatable cuff which seeks to solve the same problem of using an inflatable device for retention. Nishtala teaches an inflation port (40) which corresponds to the syringe valve of claim 1 which is threaded to engage complementary threading disposed on the syringe, via a luer connector [0067], such that the syringe is removably securable to the syringe valve [0067].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the syringe valve of Harvie in view of Hewson with the luer-connector of Nishtala to allow for selective inflation and deflation of the inflatable ring [Nishtala 0067].

Regarding claim 17, Harvie in view of Hewson teaches the external catheter system of claim 10.
Harvie fails to teach the syringe valve is threaded to engage complementary threading disposed on the syringe, such that the syringe is removably securable to the syringe valve.
Nishtala teaches a device with an inflatable cuff which seeks to solve the same problem of using an inflatable device for retention. Nishtala teaches an inflation port (40) which corresponds to the syringe valve of claim 1 which is threaded to engage complementary threading disposed on the syringe, via a luer connector [0067], such that the syringe is removably securable to the syringe valve [0067].
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080091155 A1 discloses an inflatable external catheter which tapers in diameter.
US 4655755 A discloses an inflatable external catheter which tapers in diameter.
US 3916902 A discloses an inflatable external catheter which tapers in diameter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781